DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  the claim recites “each of two directions that are perp endicular to the one direction” in lines 3-4. The claim is interpreted to read “each of two directions that are perpendicular to the one direction”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a pressing member” in claim 1 line 4
“a plurality of guiding members” in claim 1 line 7
“the plurality of guiding members” in claim 2 line 2
“guiding members” in claim 3 line 3
“guiding members” in claim 4 line 2
“guiding members” in claim 5 line 2
“guiding members” in claim 6 line 4
 “a rotating mechanism” in claim 7 line 2
“a biometric information calculating section” in claim 8 line 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura et al (JP H06 31702 – cited in previous office action), hereinafter Kawamura. It is noted that any text support for the below rejection comes from the English translation of Kawamura. 
Regarding claim 1, Kawamura teaches on a pulse wave detector (Fig. 1 excluding element 44, par. [overview] – “a pulse wave detector”) comprising: 
a pulse wave detection sensor (par. [0015-0016], Fig. 1 and 2 elements 18, 34, 36, and 38) which is configured to detect a pressure pulse wave from an artery of a measurement subject (par. [0015-0016] – pressure detecting elements 38 of the overall detection sensor 18 detect a pressure pulse wave from the radial artery 40 of the measurement subject); 
a pressing member (Fig. 1 elements 26 and 30, par. [0015] – the plate 26 and projection portion 30 presses the structure below them as shown in Fig. 1 towards the body of the user, therefore embodying a pressing member) which supports the pulse wave detection sensor (Fig. 1 shows the plate 26 and projection 30 supporting the pulse wave detection sensor 18, 34, 36, and 38 through the connection between elements 26 and 34) and is configured to be moved in one direction to press the pulse wave detection sensor against a body surface of the measurement subject (Fig 1, par. [0015] –the plate 26 and projection 30 are configured to move in one direction toward the body of the user 12 to press the pulse wave detection sensor 34, 36, and 38 against the body surface 12 of the measurement subject); 
(par. [0017], Fig. 1 and 2 elements 52 – guide rods) which are placed around the pulse wave detection sensor in a plan view as seen in the one direction and extend in the one direction (shown in Fig. 2 elements 52 surround the pulse wave detection sensor 34 and 38 in a plan view in the direction towards the body surface as shown in Fig. 1, which was previously established as the one direction); and 
a housing (par. [0017], Fig. 1 shows elements 46 and 48 supporting and housing the guide rods and other structural elements between them, which embodies a housing) which supports the plurality of guiding members (par. [0017], Fig. 1 shows the housing elements 46 and 48 supporting the plurality of the guiding members 52), 
wherein the pressing member includes pass-through portions (par. [0017], Fig. 1 shows the pressing member 26 having pass through guide holes 50), 
the housing has fitting portions into which end portions in the one direction of the guiding members are fitted (par. [0017-0018], Fig. 1 shows the housing, specifically element 48 of the housing, having fitting portions into which end portions of the guide members 52 are fitted in the direction towards the body of the user), and 
the plurality of guiding members are passed through the pass-through portions (par. [0017], Fig. 1 shows the plurality of guide members 52 passing through the pass-through portions 50), and the pressing member is movable along the guiding members respectively (par. [0017] – “Guide holes 50 respectively provided at 4 corners of the plate part 26 are slidably fitted” – slidably fitted indicates the pressing member 26 is movable along the guiding members 52).
The pressing member as recited in claim 1 is interpreted under U.S.C. 112(f) to include a plate-like member according to par. [0020] of the specification of the instant application, which defines the pressing member as element 32 shown in Fig. 1-4.  The pressing member of claim 6 is also interpreted in 
The plurality of guiding members as recited in claim 1 is interpreted under U.S.C. 112(f) to include guide pins as defined in par. [0021] of the instant application specification. The guiding members of claims 2-6 are also interpreted in this way. The guiding members of Kawamura (Fig. 1 and 2 elements 52) embody guide pins. 
Regarding claim 2, Kawamura teaches the invention as set forth above in claim 1. Kawamura further teaches wherein the plurality of guiding members (par. [0017], Fig. 1 and 2 show guide members 52) includes at least one pair of guiding members (Fig. 1 and 2 show sets of 2 and 4 guiding members 52, respectively, which are at least one pair) which are arranged across a detection surface of the pulse wave detection sensor in the plan view (par. [0017], Fig. 2 shows the guide members 52 arranged across a detection surface 18 of the pulse wave detection sensor in the plan view).  
	It is noted the guiding members of claim 2 are interpreted in the same way as interpreted in claim 1. 
Regarding claim 3, Kawamura teaches the invention as set forth above in claim 2. Kawamura further teaches wherein a center of gravity or a center of the detection surface of the pulse wave detection sensor is located on a straight line connecting the pair of guiding members in the plan view (par. [0017], Fig. 2 shows a center of the detection surface 18 of the pulse wave detection sensor is located on a straight line connecting the pair of guiding members in the plan view, as shown with the red line below).
	It is noted the guiding members of claim 3 are interpreted in the same way as interpreted in claim 1. 

[AltContent: connector]
    PNG
    media_image1.png
    397
    461
    media_image1.png
    Greyscale

Regarding claim 4, Kawamura teaches the invention as set forth above in claim 2. Kawamura further teaches wherein the at least one pair of the guiding members comprises two pairs (Fig. 2 shows 4 guiding members which embodies two pairs).  
	It is noted the guiding members of claim 4 are interpreted in the same way as interpreted in claim 1. 
Regarding claim 6, Kawamura teaches the invention as set forth above in claim 1. Kawamura further teaches wherein the pulse wave detector further comprising: springs through which the guiding members are passed (par. [0017], Fig. 1 shows the guide members 52 passed through springs 54), and which are placed between the pressing member and the pulse wave detection sensor (par. [0017], Fig. 1 shows the springs 54 are between the pressing member 26 and 30 and the pulse wave detection sensor 34 and 36).  
	It is noted the guiding members of claim 6 are interpreted in the same way as interpreted in claim 1. 
Regarding claim 8, Kawamura teaches the invention as set forth above in claim 1. Kawamura further teaches a biometric information measurement device (par. [0015-0016], Fig. 1 including element 44 – the device measures pressure pulse wave and then displays blood pressure based on the measured pressure pulse wave) comprising: 
the pulse wave detector according to claim 1 (established above); and 
a biometric information calculating section (Fig. 1 elements 42 and 44, par. [0016]) which is configured to calculate biometric information based on the pulse wave detected by the pulse wave detection sensor (par. [0016] – the control device 42 receives a pressure pulse wave from the detection sensor then displays via display/recorder 44 “a variation wave of…blood pressure”, therefore the controller must calculate the blood pressure, which is biometric information, based on the detected pressure pulse wave).
The biometric information calculating section as recited in claim 8 is interpreted under U.S.C. 112(f) to include a controller according to par. [0018] of the instant application specification. The combination of the “control device” and “display/recorder” of Kawamura (par. [0016], Fig. 1 elements 42 and 44) is a controller.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (JP H06 31702 – cited in prior office action), hereinafter Kawamura in view of Chen et al (US 2016/0157741 – cited in prior office action), hereinafter Chen. It is noted that any text support for the below rejection comes from the English translation of Kawamura.
	Regarding claim 5, Kawamura teaches the invention as set forth above in claim 1. Kawamura further teaches wherein the plurality of guiding members comprises three or more guide-members (par. [0015-0016], Fig. 2 shows the device has four guide members 52).
	Kawamura does not teach wherein the plurality of guiding members comprises three or more guide-members, the three or more guiding members include at least two first guiding members and at least one second guiding member, and in the fitting portions into which the first guiding members are fitted, the guiding members are fitted more tightly than in the fitting portion into which the second guiding member is fitted. 
	However, Chen, in the same field of endeavor teaches on a pulse wave detector (Fig. 5, abstract – photoelectric pulse wave measuring apparatus is a pulse wave detector) 
(Fig. 2-4 elements 31 and 50a-50d, par. [0046-0048] & [0056] – the rods 31 and 50a-50d guide the position of frame 41 and therefore embody guide members), the three or more guiding members include at least two first guiding members (Fig. 2-4 show at least two first guiding members 50a-50d) and at least one second guiding member (Fig. 2-4 show at least one second guiding member 31, which is a different size from the first guiding members 50a-50d), and in the fitting portions into which the first guiding members are fitted (Fig. 4 fitting portions 52a-52b & 25a-25b are for the first guiding members 50a-50d, par. [0070-0071]), the guiding members are fitted more tightly than in the fitting portion into which the second guiding member is fitted (Fig. 4 shows fitting portions 43 and 23 for the second guiding member 31; par. [0046-0047], [0081],[0089]– the holes 43 and  23 include threads in which the second guiding members 31 is  adjustably fitted, while the first guiding members 50a-50d may be welded to the holes 52a and 52b which would then embody the first guiding members 50a-50d being fitted more tightly (ie welded) than the adjustably screw fitted second guiding member 31)..  
When the pulse wave detector of Kawamura is modified with the fitting portions of first and second guiding members as taught by Chen, one of ordinary skill in the art would reach a pulse wave detector wherein the plurality of guiding members comprises three or more guide-members, the three or more guiding members include at least two first guiding members and at least one second guiding member, and in the fitting portions into which the first guiding members are fitted, the guiding members are fitted more tightly than in the fitting portion into which the second guiding member is fitted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pulse wave detector of Kawamura with the fitting portions of first and second guiding members as taught by Chen to create a device that prevents dislocation of the pulse wave sensor and can maintain uniform contact of the pulse wave detector for a variety of people as recognized by Chen (Chen par. [0011-0014] & [0058]).
. 


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (JP H06 31702 – cited in previous office action), hereinafter Kawamura in view of Kitagawa et al (US 2017/0224226 – cited in previous office action), hereinafter Kitagawa. It is noted that any text support for the below rejection comes from the English translation of Kawamura.
Kawamura teaches the invention as set forth above in claim 1. Kawamura does not teach the pulse wave detector further comprises: a rotating mechanism which is configured to rotate a detection surface of the pulse wave detection sensor about each of two directions that are perpendicular to the one direction, and an actuator which drives the rotating mechanism.
However, Kitagawa, in the same field of endeavor, teaches on a pulse wave detector (abstract – the device calculates blood pressure on the basis of detected pulse waves) further comprising: a rotating mechanism (Fig. 4, par. [0041-0043] – the rotating mechanism 5a rotates a detection surface 6b in the x and y directions as show in Fig. 4) which is configured to rotate a detection surface of the pulse wave detection sensor about each of two directions that are perpendicular to the one direction (par. [0041-0044] - the rotating mechanism 5a rotates a detection surface 6b of the pulse wave detection sensor 6 in the x and y directions which are perpendicular to the one direction that is the direction towards the body surface), and an actuator which drives the rotating mechanism (par. [0047] – an actuator drives the rotating mechanism 5a).
It would have been obvious to combine the pulse wave detection device of Kawamura with the rotation mechanism and actuator of Kitagawa so the device may be able to rotate or adjust the pressing (Kitagawa par. [0069-0070]).
It is noted the rotating mechanism as recited in claim 7 is interpreted under 35 USC 112(f) to include a mechanical plate-like structure as shown as element 34 in Fig. 3 and 4 as specified in par. [0039] of the instant application specification. The rotation mechanism of Kitagawa embodies a mechanical plate-like structure as shown in Fig. 4.

  Response to Arguments
Applicant’s arguments filed 26 April 2021 have been fully considered. 
With respect to the claim 1 rejection under 35 USC 112(b), applicant’s arguments have been fully considered and are persuasive.  The rejection under 35 USC 112(b) of claim 1 has been withdrawn. 
With respect to the claim 4 rejection under 35 USC 112(b), applicant’s arguments have been fully considered and are persuasive.  The rejection under 35 USC 112(b) of claim 4 has been withdrawn. 
With respect to the claim 5 rejection under 35 USC 112(b), applicant’s arguments have been fully considered and are persuasive.  The rejection under 35 USC 112(b) of claim 5 has been withdrawn. 
With respect to the claim 6 rejection under 35 USC 112(b), applicant’s arguments have been fully considered and are persuasive.  The rejection under 35 USC 112(b) of claim 6 has been withdrawn. 
With respect to the claim 7 rejection under 35 USC 112(b), applicant’s arguments have been fully considered and are persuasive.  The rejection under 35 USC 112(b) of claim 7 has been withdrawn. 
With respect to the claim 6 rejection under 35 USC 112(d), applicant’s arguments have been fully considered and are persuasive.  The rejection under 35 USC 112(d) of claim 6 has been withdrawn. 
With respect to the claim 1 rejection under 35 USC 102(a)(1), applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Kawamura does not teach the housing as recited in claim 1, particularly that Kawamura does not teach a housing as shown in Fig. 2 of 
With respect to claims 2-4, 6, and 8 rejections under 35 USC 102(a)(1), applicant's arguments have been fully considered but they are not persuasive. With no additional argument other than the claims dependency on claim 1, Kawamura teaches all the limitations of claim 2-4, 6, and 8. 
 	With respect to the claim 5 rejection under 35 USC 103, applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Chen does not include structure that would correspond to a housing. However, the rejection as established above does not rely on Chen to teach a housing structure, therefore making this argument moot. Applicant also argues that Chen teaches that the guide members 50a and 50b are screw combined to holes 45a and 45b (see pg 7 and 8 of applicant arguments), however Chen also teaches the guide members may be welded (see par. [0089]), which would then teach on the limitations of in the fitting portions into which the first guiding members are fitted, the guiding members are fitted more tightly than in the fitting portion into which the second guiding member is fitted as established in the rejection above. Applicant further argues Chen does not teach that the configuration of Chen teaches how the guide rods would move in a specific way in relation to the sensor, and therefore Chen does not teach on the limitations of claim 5. However, there are no limitations in claim 5 or specific definitions in the disclosure that would prevent the guide rod configuration of Chen to teach on all claim limitations of claim 5 as established above. Therefore, Kawamura in view of Chen teaches all the limitations of claim 5. 
With respect to the claim 7 rejection under 35 USC 103, applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Kitagawa does not teach a number of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY MARIE EVANS whose telephone number is (571)272-3610.  The examiner can normally be reached on M-F 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.E./                Examiner, Art Unit 3791                                                                                                                                                                                        	/CHRISTIAN JANG/               Primary Examiner, Art Unit 3791